UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 07123 Advantage Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 8/31* Date of reporting period: July 1, 2015-June 30, 2016 * Fiscal year end is 10/31 for Dreyfus Global Dynamic Bond Fund, Dreyfus Global Real Return Fund, Dreyfus Total Emerging Markets Fund and Dynamic Total Return Fund Item 1. Proxy Voting Record Advantage Funds, Inc. Dreyfus Global Dynamic Bond Fund The Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Dreyfus Global Real Return Fund AGNICO EAGLE MINES LIMITED Ticker: AEM Security ID: 008474108 Meeting Date: APR 29, 2016 Meeting Type: Annual/Special Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leanne M. Baker For For Management 1.2 Elect Director Sean Boyd For For Management 1.3 Elect Director Martine A. Celej For For Management 1.4 Elect Director Robert J. Gemmell For For Management 1.5 Elect Director Mel Leiderman For For Management 1.6 Elect Director Deborah A. McCombe For For Management 1.7 Elect Director James D. Nasso For For Management 1.8 Elect Director Sean Riley For For Management 1.9 Elect Director J. Merfyn Roberts For For Management 1.10 Elect Director Jamie C. Sokalsky For For Management 1.11 Elect Director Howard R. Stockford For For Management 1.12 Elect Director Pertti Voutilainen For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Amend Stock Option Plan For For Management 4 Advisory Vote on Executive For For Management Compensation Approach ALACER GOLD CORP. Ticker: ASR Security ID: 010679108 Meeting Date: MAY 25, 2016 Meeting Type: Annual/Special Record Date: APR 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney P. Antal For For Management 1.2 Elect Director Thomas R. Bates, Jr. For For Management 1.3 Elect Director Edward C. Dowling, Jr. For For Management 1.4 Elect Director Richard P. Graff For For Management 1.5 Elect Director Anna Kolonchina For For Management 1.6 Elect Director Alan P. Krusi For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote on Executive For For Management Compensation Approach ALAMOS GOLD INC. Ticker: AGI Security ID: 011532108 Meeting Date: MAY 13, 2016 Meeting Type: Annual/Special Record Date: MAR 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark J. Daniel For For Management 1.2 Elect Director Patrick D. Downey For For Management 1.3 Elect Director David Fleck For For Management 1.4 Elect Director David Gower For For Management 1.5 Elect Director Claire M. Kennedy For For Management 1.6 Elect Director John A. McCluskey For For Management 1.7 Elect Director Paul J. Murphy For For Management 1.8 Elect Director Ronald E. Smith For For Management 1.9 Elect Director Kenneth Stowe For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Approve Long Term Incentive Plan For For Management 4 Approve Shareholder Rights Plans For For Management 5 Amend By-Law No. 1 For For Management 6 Advisory Vote on Executive For Against Management Compensation Approach BAE SYSTEMS PLC Ticker: BA. Security ID: G06940103 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAY 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Sir Roger Carr as Director For For Management 5 Re-elect Jerry DeMuro as Director For For Management 6 Re-elect Harriet Green as Director For For Management 7 Re-elect Christopher Grigg as Director For For Management 8 Re-elect Ian King as Director For For Management 9 Re-elect Peter Lynas as Director For For Management 10 Re-elect Paula Rosput Reynolds as For For Management Director 11 Re-elect Nicholas Rose as Director For For Management 12 Re-elect Ian Tyler as Director For For Management 13 Elect Elizabeth Corley as Director For For Management 14 Reappoint KPMG LLP as Auditors For For Management 15 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 16 Authorise EU Political Donations and For For Management Expenditure 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice BANK HAPOALIM LTD. Ticker: POLI Security ID: M1586M115 Meeting Date: FEB 18, 2016 Meeting Type: Annual/Special Record Date: JAN 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Discuss Financial Statements and the None None Management Report of the Board 2 Reappoint BDO Ziv Haft and KPMG Somekh For For Management Chaikin as Auditors and Authorize Board to Fix Their Remuneration 3 Elect Oded Eran as Director Until the For For Management End of the Next Annual General Meeting 4 Elect Ruben Krupik as External For For Management Director for a Three-Year Period 5 Amend Articles of Association Re: For For Management Exemption of Officers 6 Amend Article 17 of the Articles of For For Management Association 7 Amend Compensation Policy Re: For For Management Amendments Relating to Exemption and Liability 8 Approve Exemption Agreements for For For Management Directors and Officers 9 Approve Indemnification Agreements for For For Management Directors and Officers A Vote FOR if you are a controlling None Against Management shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager B1 If you are an Interest Holder as None Against Management defined in Section 1 of the Securities Law, 1968, vote FOR. Otherwise, vote against. B2 If you are a Senior Officer as defined None Against Management in Section 37(D) of the Securities Law, 1968, vote FOR. Otherwise, vote against. B3 If you are an Institutional Investor None For Management as defined in Regulation 1 of the Supervision Financial Services Regulations 2009 or a Manager of a Joint Investment Trust Fund as defined in the Joint Investment Trust Law, 1994, vote FOR. Otherwise, vote against. BANK HAPOALIM LTD. Ticker: POLI Security ID: M1586M115 Meeting Date: MAR 16, 2016 Meeting Type: Special Record Date: FEB 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Ido Stern as Director for a For For Management Three-Year Period 2 Reelect Amnon Dick as External For For Management Director for a Three-Year Period A Vote FOR if you are a controlling None Against Management shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager BAYER AG Ticker: BAYN Security ID: D0712D163 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and For For Management Statutory Reports; Approve Allocation of Income and Dividends of EUR 2.50 per Share for Fiscal 2015 2 Approve Discharge of Management Board For For Management for Fiscal 2015 3 Approve Discharge of Supervisory Board For For Management for Fiscal 2015 4.1 Elect Johanna Faber to the Supervisory For For Management Board 4.2 Elect Wolfgang Plischke to the For For Management Supervisory Board 5 Approve Remuneration System for For For Management Management Board Members 6 Ratify PricewaterhouseCoopers as For For Management Auditors for Fiscal 2016 7 Ratify Deloitte & Touche GmbH as For For Management Auditors for the First Quarter of Fiscal 2017 BRENNTAG AG Ticker: BNR Security ID: D12459117 Meeting Date: JUN 14, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2015 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 1.00 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2015 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2015 5 Ratify PricewaterhouseCoopers as For For Management Auditors for Fiscal 2016 6 Approve Remuneration System for For For Management Management Board Members BRITISH AMERICAN TOBACCO PLC Ticker: BATS Security ID: G1510J102 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Policy For For Management 3 Approve Remuneration Report For For Management 4 Approve Final Dividend For For Management 5 Reappoint KPMG LLP as Auditors For For Management 6 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 7 Re-elect Richard Burrows as Director For For Management 8 Re-elect Nicandro Durante as Director For For Management 9 Re-elect Sue Farr as Director For For Management 10 Re-elect Ann Godbehere as Director For For Management 11 Re-elect Savio Kwan as Director For For Management 12 Re-elect Pedro Malan as Director For For Management 13 Re-elect Christine Morin-Postel as For For Management Director 14 Re-elect Gerry Murphy as Director For For Management 15 Re-elect Dimitri Panayotopoulos as For For Management Director 16 Re-elect Kieran Poynter as Director For For Management 17 Re-elect Ben Stevens as Director For For Management 18 Authorise Issue of Equity with For For Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase of Ordinary For For Management Shares 21 Approve 2016 Long-Term Incentive Plan For For Management 22 Approve 2016 Sharesave Scheme For For Management 23 Authorise EU Political Donations and For For Management Expenditure 24 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice CENTERRA GOLD INC. Ticker: CG Security ID: 152006102 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard W. Connor For For Management 1.2 Elect Director Raphael A. Girard For For Management 1.3 Elect Director Eduard D. Kubatov For For Management 1.4 Elect Director Nurlan Kyshtobaev For For Management 1.5 Elect Director Stephen A. Lang For For Management 1.6 Elect Director Michael Parrett For For Management 1.7 Elect Director Scott G. Perry For For Management 1.8 Elect Director Sheryl K. Pressler For For Management 1.9 Elect Director Terry V. Rogers For For Management 1.10 Elect Director Bektur Sagynov For For Management 1.11 Elect Director Bruce V. Walter For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration CENTRICA PLC Ticker: CNA Security ID: G2018Z143 Meeting Date: APR 18, 2016 Meeting Type: Annual Record Date: APR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Elect Jeff Bell as Director For For Management 5 Elect Mark Hodges as Director For For Management 6 Re-elect Rick Haythornthwaite as For For Management Director 7 Re-elect Iain Conn as Director For For Management 8 Re-elect Margherita Della Valle as For For Management Director 9 Re-elect Mark Hanafin as Director For For Management 10 Re-elect Lesley Knox as Director For For Management 11 Re-elect Mike Linn as Director For Abstain Management 12 Re-elect Ian Meakins as Director For For Management 13 Re-elect Carlos Pascual as Director For For Management 14 Re-elect Steve Pusey as Director For For Management 15 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 16 Authorise Board to Fix Remuneration of For For Management Auditors 17 Authorise EU Political Donations and For For Management Expenditure 18 Approve Ratification of Technical For For Management Breach of Borrowing Limit 19 Authorise Issue of Equity with For For Management Pre-emptive Rights 20 Authorise Issue of Equity without For For Management Pre-emptive Rights 21 Authorise Market Purchase of Ordinary For For Management Shares 22 Approve Increase in the Company's For For Management Borrowing Powers 23 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice COBHAM PLC Ticker: COB Security ID: G41440143 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: APR 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect John Devaney as Director For For Management 5 Re-elect Jonathan Flint as Director For For Management 6 Re-elect Mike Hagee as Director For For Management 7 Re-elect Bob Murphy as Director For For Management 8 Re-elect Simon Nicholls as Director For For Management 9 Re-elect Birgit Norgaard as Director For For Management 10 Re-elect Alan Semple as Director For For Management 11 Re-elect Mike Wareing as Director For For Management 12 Re-elect Alison Wood as Director For For Management 13 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 14 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 15 Approve Cobham US Employee Stock For For Management Purchase Plan 16 Authorise Market Purchase of Ordinary For For Management Shares 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice DETOUR GOLD CORPORATION Ticker: DGC Security ID: 250669108 Meeting Date: MAY 05, 2016 Meeting Type: Annual/Special Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lisa Colnett For For Management 1.2 Elect Director Edward C. Dowling, Jr. For For Management 1.3 Elect Director Robert E. Doyle For For Management 1.4 Elect Director Andre Falzon For For Management 1.5 Elect Director Ingrid J. Hibbard For For Management 1.6 Elect Director J. Michael Kenyon For For Management 1.7 Elect Director Paul Martin For For Management 1.8 Elect Director Alex G. Morrison For For Management 1.9 Elect Director Jonathan Rubenstein For For Management 1.10 Elect Director Graham Wozniak For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Approve Restricted Share Unit Plan For For Management 4 Re-approve Share Option Plan For For Management 5 Advisory Vote on Executive For For Management Compensation Approach DEXUS PROPERTY GROUP Ticker: DXS Security ID: Q3190P134 Meeting Date: OCT 28, 2015 Meeting Type: Annual Record Date: OCT 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Remuneration Report For For Management 2.1 Elect John Conde as Director For For Management 2.2 Elect Richard Sheppard as Director For For Management 2.3 Elect Peter St George as Director For For Management 3 Ratify the Past Issuance of 54.64 For For Management Million Stapled Securities to Institutional and Sophisticated Investors ELDORADO GOLD CORPORATION Ticker: ELD Security ID: 284902103 Meeting Date: MAY 25, 2016 Meeting Type: Annual/Special Record Date: APR 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ross Cory For For Management 1.2 Elect Director Pamela Gibson For For Management 1.3 Elect Director Robert Gilmore For For Management 1.4 Elect Director Geoffrey Handley For For Management 1.5 Elect Director Michael Price For For Management 1.6 Elect Director Steven Reid For For Management 1.7 Elect Director Jonathan Rubenstein For For Management 1.8 Elect Director John Webster For For Management 1.9 Elect Director Paul Wright For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Authorize Board to Fix Remuneration of For For Management Auditors 4 Advisory Vote on Executive For For Management Compensation Approach 5 Approve Reduction in Stated Capital For For Management FRESNILLO PLC Ticker: FRES Security ID: G371E2108 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: APR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Alberto Bailleres as Director For Abstain Management 5 Re-elect Juan Bordes as Director For For Management 6 Re-elect Arturo Fernandez as Director For For Management 7 Re-elect Rafael MacGregor as Director For Abstain Management 8 Re-elect Jaime Lomelin as Director For For Management 9 Re-elect Alejandro Bailleres as For For Management Director 10 Re-elect Guy Wilson as Director For For Management 11 Re-elect Fernando Ruiz as Director For For Management 12 Re-elect Maria Asuncion Aramburuzabala For For Management as Director 13 Re-elect Barbara Garza Laguera as For For Management Director 14 Re-elect Jaime Serra as Director For For Management 15 Re-elect Charles Jacobs as Director For Against Management 16 Reappoint Ernst & Young LLP as Auditors For For Management 17 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 18 Authorise Issue of Equity with For For Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase of Ordinary For For Management Shares 21 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice GLAXOSMITHKLINE PLC Ticker: GSK Security ID: G3910J112 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAY 03, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For Abstain Management 3 Elect Vindi Banga as Director For For Management 4 Elect Dr Jesse Goodman as Director For For Management 5 Re-elect Sir Philip Hampton as Director For For Management 6 Re-elect Sir Andrew Witty as Director For For Management 7 Re-elect Sir Roy Anderson as Director For For Management 8 Re-elect Stacey Cartwright as Director For For Management 9 Re-elect Simon Dingemans as Director For For Management 10 Re-elect Lynn Elsenhans as Director For For Management 11 Re-elect Judy Lewent as Director For For Management 12 Re-elect Urs Rohner as Director For For Management 13 Re-elect Dr Moncef Slaoui as Director For For Management 14 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 15 Authorise the Audit & Risk Committee For For Management to Fix Remuneration of Auditors 16 Authorise EU Political Donations and For For Management Expenditure 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Approve the Exemption from Statement For For Management of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports 21 Authorise the Company to Call General For For Management Meeting with 14 Working Days' Notice GOLD FIELDS LTD Ticker: GFI Security ID: S31755101 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAY 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Reappoint KPMG Inc as Auditors of the For For Management Company 2.1 Elect Steven Reid as Director For For Management 2.2 Re-elect Gayle Wilson as Director For For Management 2.3 Re-elect David Murray as Director For For Management 2.4 Re-elect Donald Ncube as Director For For Management 2.5 Re-elect Alan Hill as Director For For Management 3.1 Re-elect Gayle Wilson as Member of the For For Management Audit Committee 3.2 Re-elect Richard Menell as Member of For For Management the Audit Committee 3.3 Re-elect Donald Ncube as Member of the For For Management Audit Committee 4 Place Authorised but Unissued Shares For For Management under Control of Directors 1 Authorise Board to Issue Shares for For For Management Cash 1 Approve Remuneration Policy For For Management 2 Approve Remuneration of Non-Executive For For Management Directors 3 Approve Financial Assistance in Terms For For Management of Section 44 and 45 of the Act 4 Authorise Repurchase of Issued Share For For Management Capital 5 Amend 2012 Share Plan For For Management 6 Approve Financial Assistance to For For Management Directors and Prescribed Officers and Other Persons who may Participate in the Share Plan IAMGOLD CORPORATION Ticker: IMG Security ID: 450913108 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John E. Caldwell For For Management 1.2 Elect Director Donald K. Charter For For Management 1.3 Elect Director Sybil E. Veenman For For Management 1.4 Elect Director Richard J. Hall For For Management 1.5 Elect Director Stephen J. J. Letwin For For Management 1.6 Elect Director Mahendra Naik For For Management 1.7 Elect Director Timothy R. Snider For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach INFINIS ENERGY PLC Ticker: INFI Security ID: G4771G106 Meeting Date: JUL 16, 2015 Meeting Type: Annual Record Date: JUL 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Remuneration Policy For For Management 4 Approve Final Dividend For For Management 5 Re-elect Gordon Boyd as Director For For Management 6 Re-elect Michael Kinski as Director For For Management 7 Re-elect Eric Machiels as Director For For Management 8 Re-elect Ian Marchant as Director For Abstain Management 9 Re-elect Alan Bryce as Director For For Management 10 Re-elect Christopher Cole as Director For For Management 11 Re-elect Raymond King as Director For For Management 12 Re-elect Baroness Sally Morgan as For For Management Director 13 Reappoint KPMG LLP as Auditors For For Management 14 Authorise Board to Fix Remuneration of For For Management Auditors 15 Authorise EU Political Donations and For For Management Expenditure 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Authorise the Company to Call EGM with For For Management Two Weeks' Notice JAPAN TOBACCO INC Ticker: 2914 Security ID: J27869106 Meeting Date: MAR 23, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 64 2 Amend Articles to Clarify Director For For Management Authority on Shareholder Meetings - Clarify Director Authority on Board Meetings - Indemnify Directors - Indemnify Statutory Auditors 3.1 Elect Director Tango, Yasutake For For Management 3.2 Elect Director Koizumi, Mitsuomi For For Management 3.3 Elect Director Shingai, Yasushi For For Management 3.4 Elect Director Iwai, Mutsuo For For Management 3.5 Elect Director Miyazaki, Hideki For For Management 3.6 Elect Director Oka, Motoyuki For For Management 3.7 Elect Director Koda, Main For For Management 4 Appoint Alternate Statutory Auditor For For Management Masaki, Michio KINROSS GOLD CORPORATION Ticker: K Security ID: 496902404 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ian Atkinson For For Management 1.2 Elect Director John A. Brough For For Management 1.3 Elect Director John M. H. Huxley For For Management 1.4 Elect Director Ave G. Lethbridge For For Management 1.5 Elect Director Catherine McLeod-Seltzer For For Management 1.6 Elect Director John E. Oliver For For Management 1.7 Elect Director Kelly J. Osborne For For Management 1.8 Elect Director Una M. Power For For Management 1.9 Elect Director J. Paul Rollinson For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach LEG IMMOBILIEN AG Ticker: LEG Security ID: D4960A103 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2015 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 2.26 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2015 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2015 5 Ratify PricewaterhouseCoopers AG as For For Management Auditors for Fiscal 2016 6 Elect Claus Nolting to the Supervisory For For Management Board 7 Approve Creation of EUR 31.4 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 8 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 1.2 Billion; Approve Creation of EUR 31.4 Million Pool of Capital to Guarantee Conversion Rights NATIONAL GRID PLC Ticker: NG. Security ID: G6375K151 Meeting Date: JUL 21, 2015 Meeting Type: Annual Record Date: JUL 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Re-elect Sir Peter Gershon as Director For For Management 4 Re-elect Steve Holliday as Director For For Management 5 Re-elect Andrew Bonfield as Director For For Management 6 Re-elect John Pettigrew as Director For For Management 7 Elect Dean Seavers as Director For For Management 8 Re-elect Nora Mead Brownell as Director For For Management 9 Re-elect Jonathan Dawson as Director For For Management 10 Re-elect Therese Esperdy as Director For For Management 11 Re-elect Paul Golby as Director For For Management 12 Re-elect Ruth Kelly as Director For For Management 13 Re-elect Mark Williamson as Director For For Management 14 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Approve Remuneration Report For For Management 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise the Company to Call EGM with For For Management 14 Working Days' Notice NEW GOLD INC. Ticker: NGD Security ID: 644535106 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 03, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Nine For For Management 2.1 Elect Director David Emerson For For Management 2.2 Elect Director James Estey For For Management 2.3 Elect Director Robert Gallagher For For Management 2.4 Elect Director Vahan Kololian For For Management 2.5 Elect Director Martyn Konig For For Management 2.6 Elect Director Randall Oliphant For For Management 2.7 Elect Director Ian Pearce For For Management 2.8 Elect Director Kay Priestly For For Management 2.9 Elect Director Raymond Threlkeld For For Management 3 Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 4 Advisory Vote on Executive For For Management Compensation Approach NEWCREST MINING LTD. Ticker: NCM Security ID: Q6651B114 Meeting Date: OCT 29, 2015 Meeting Type: Annual Record Date: OCT 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 2a Elect Xiaoling Liu as Director For For Management 2b Elect Roger Higgins as Director For For Management 2c Elect Gerard Bond as Director For For Management 3a Approve the Grant of Performance For For Management Rights to Sandeep Biswas, Managing Director and Chief Executive Officer of the Company 3b Approve the Grant of Performance For For Management Rights to Gerard Bond, Finance Director and Chief Financial Officer of the Company 4 Approve the Remuneration Report For For Management 5 Approve the Conditional Spill Against Against Management Resolution OCEANAGOLD CORPORATION Ticker: OGC Security ID: 675222103 Meeting Date: SEP 28, 2015 Meeting Type: Special Record Date: AUG 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares in For For Management Connection with the Acquisition of Romarco Minerals Inc. OCEANAGOLD CORPORATION Ticker: OGC Security ID: 675222103 Meeting Date: JUN 09, 2016 Meeting Type: Annual/Special Record Date: MAY 03, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James E. Askew For For Management 1.2 Elect Director Jose P. Leviste, Jr. For For Management 1.3 Elect Director Geoff W. Raby For For Management 1.4 Elect Director J. Denham Shale For For Management 1.5 Elect Director Michael F. Wilkes For For Management 1.6 Elect Director William H. Myckatyn For For Management 1.7 Elect Director Paul B. Sweeney For For Management 1.8 Elect Director Diane R. Garrett For For Management 2 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Increase in Aggregate For For Management Non-Executive Directors' Fees 4 Advisory Vote on Executive For For Management Compensation Approach PRIMERO MINING CORP. Ticker: P Security ID: 74164W106 Meeting Date: MAY 04, 2016 Meeting Type: Annual/Special Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wade Nesmith For For Management 1.2 Elect Director Joseph Conway For For Management 1.3 Elect Director David Demers For For Management 1.4 Elect Director Grant Edey For For Management 1.5 Elect Director Ernest Mast For For Management 1.6 Elect Director Eduardo Luna For For Management 1.7 Elect Director Robert A. Quartermain For For Management 1.8 Elect Director Michael Riley For For Management 1.9 Elect Director Brad Marchant For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Re-approve Stock Option Plan For For Management 4 Re-approve Phantom Share Unit Plan For For Management 5 Advisory Vote on Executive For For Management Compensation Approach RANDGOLD RESOURCES LTD Ticker: RRS Security ID: G73740113 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Approve Remuneration Policy For For Management 5 Re-elect Safiatou Ba-N'Daw as Director For For Management 6 Re-elect Mark Bristow as Director For For Management 7 Re-elect Norborne Cole Jr as Director For For Management 8 Re-elect Christopher Coleman as For For Management Director 9 Re-elect Kadri Dagdelen as Director For For Management 10 Re-elect Jamil Kassum as Director For For Management 11 Re-elect Jeanine Mabunda Lioko as For For Management Director 12 Re-elect Andrew Quinn as Director For For Management 13 Re-elect Graham Shuttleworth as For For Management Director 14 Reappoint BDO LLP as Auditors For For Management 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Approve Awards of Ordinary Shares to For For Management Non-executive Directors 18 Approve Award of Ordinary Shares to For For Management the Senior Independent Director 19 Approve Award of Ordinary Shares to For For Management the Chairman 20 Authorise Issue of Equity without For For Management Pre-emptive Rights 21 Authorise Market Purchase of Ordinary For For Management Shares RELX NV Ticker: REN Security ID: N7364X107 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Report of Management Board None None Management (Non-Voting) 3 Discuss Remuneration Report Containing None None Management Remuneration Policy for Management Board Members 4 Adopt Financial Statements and For For Management Statutory Reports 5a Approve Discharge of Executive For For Management Directors 5b Approve Discharge of Non-Executive For For Management Directors 6 Approve Dividends of EUR 0.403 per For For Management Share 7 Ratify Ernst & Young as Auditor For For Management 8a Elect Carol Mills as Non-Executive For For Management Director 8b Elect Robert MacLeod as Non-Executive For For Management Director 8c Reelect Anthony Habgood as For For Management Non-Executive Director 8d Reelect Wolfhart Hauser as For For Management Non-Executive Director 8e Reelect Adrian Hennah as Non-Executive For For Management Director 8f Reelect Marike van Lier Lels as For For Management Non-Executive Director 8g Reelect Linda Sanford as Non-Executive For For Management Director 8h Reelect Ben van der Veer as For For Management Non-Executive Director 9a Reelect Erik Engstrom as Executive For For Management Director 9b Reelect Nick Luff as Executive Director For For Management 10a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 10b Approve Cancellation of up to 30 For For Management Million Ordinary Shares Held in Treasury 11a Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger 11b Authorize Board to Exclude Preemptive For For Management Rights from Share Issuances under Item 11a 12 Other Business (Non-Voting) None None Management 13 Close Meeting None None Management ROYAL DUTCH SHELL PLC Ticker: RDSA Security ID: G7690A118 Meeting Date: JAN 27, 2016 Meeting Type: Special Record Date: JAN 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Cash and Share Offer for For For Management BG Group plc SAP SE Ticker: SAP Security ID: D66992104 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: APR 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2015 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 1.15 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2015 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2015 5 Approve Remuneration System for For Against Management Management Board Members 6 Ratify KPMG AG as Auditors for Fiscal For For Management 2016 7 Elect Gesche Joost to the Supervisory For For Management Board 8 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 10 Billion; Approve Creation of EUR 100 Million Pool of Capital to Guarantee Conversion Rights SILVER WHEATON CORP. Ticker: SLW Security ID: 828336107 Meeting Date: MAY 25, 2016 Meeting Type: Annual/Special Record Date: MAR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor a1 Elect Director Lawrence I. Bell For For Management a2 Elect Director George L. Brack For For Management a3 Elect Director John A. Brough For For Management a4 Elect Director R. Peter Gillin For For Management a5 Elect Director Chantal Gosselin For For Management a6 Elect Director Douglas M. Holtby For For Management a7 Elect Director Eduardo Luna For For Management a8 Elect Director Wade D. Nesmith For For Management a9 Elect Director Randy V. J. Smallwood For For Management b Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration c Advisory Vote on Executive For For Management Compensation Approach SKYLARK CO., LTD. Ticker: 3197 Security ID: J75605121 Meeting Date: MAR 30, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For Against Management 1.2 Elect Director Tani, Makoto For Against Management 1.3 Elect Director Teraguchi, Hiroshi For For Management 1.4 Elect Director Sugimoto, Yuji For For Management 1.5 Elect Director David Gross-Loh For For Management 1.6 Elect Director Nishijo, Atsushi For For Management 1.7 Elect Director Yokoyama, Atsushi For For Management 1.8 Elect Director Wada, Yukihiro For For Management 2 Appoint Statutory Auditor Nagata, For For Management Mitsuhiro SPARK NEW ZEALAND LIMITED Ticker: SPK Security ID: Q8619N107 Meeting Date: NOV 06, 2015 Meeting Type: Annual Record Date: NOV 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize the Board to Fix For For Management Remuneration of the Auditors 2 Elect Paul Berriman as Director For For Management 3 Elect Charles Sitch as Director For For Management 4 Approve the Issue of 1 Million For For Management Redeemable Ordinary Shares to Simon Moutter, Managing Director 5 Approve the Issue of 1.25 Million For For Management Ordinary Shares to Simon Moutter, Managing Director 6 ***Withdrawn Resolution*** Approve the None None Management Increase in Directors' Remuneration Fee Pool 7 Approve the Amendments to the For For Management Company's Constitution TDC A/S Ticker: TDC Security ID: K94545116 Meeting Date: MAR 10, 2016 Meeting Type: Annual Record Date: MAR 03, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Board None None Management 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Management and For For Management Board 4 Approve Allocation of Income and For For Management Dividends 5a Reelect Vagn Sorensen as Director For For Management 5b Reelect Pierre Danon as Director For For Management 5c Reelect Stine Bosse as Director For For Management 5d Reelect Angus Porter as Director For For Management 5e Reelect Pieter Knook as Director For For Management 5f Reelect Benoit Scheen as Director For For Management 5g Elect Marianne Bock as New Director For For Management 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7a Authorize Share Repurchase Program For For Management 7b Approve Remuneration of Directors For For Management 8 Other Business None None Management TELEFONICA DEUTSCHLAND HOLDING AG Ticker: O2D Security ID: D8T9CK101 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2015 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.24 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2015 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2015 5 Ratify Ernst & Young GmbH as Auditors For For Management for Fiscal 2016 6 Authorize Share Repurchase Program and For Against Management Reissuance or Cancellation of Repurchased Shares 7 Approve Creation of EUR 1.5 Billion For Against Management Pool of Capital without Preemptive Rights 8 Elect Peter Erskine to the Supervisory For Against Management Board TOPCON CORP. Ticker: 7732 Security ID: J87473112 Meeting Date: JUN 28, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Hirano, Satoshi For For Management 1.2 Elect Director Iwasaki, Makoto For For Management 1.3 Elect Director Eto, Takashi For For Management 1.4 Elect Director Fukuma, Yasufumi For For Management 1.5 Elect Director Akiyama, Haruhiko For For Management 1.6 Elect Director Taguchi, Hiroshi For For Management 1.7 Elect Director Yamazaki, Takayuki For For Management 1.8 Elect Director Matsumoto, Kazuyuki For For Management 1.9 Elect Director Sudo, Akira For For Management 2.1 Appoint Statutory Auditor Sakai, For For Management Hiroshi 2.2 Appoint Statutory Auditor Taketani, For For Management Keiji 3 Appoint Alternate Statutory Auditor For For Management Kadota, Takeshi UNITED UTILITIES GROUP PLC Ticker: UU. Security ID: G92755100 Meeting Date: JUL 24, 2015 Meeting Type: Annual Record Date: JUL 22, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Dr John McAdam as Director For For Management 5 Re-elect Steve Mogford as Director For For Management 6 Re-elect Dr Catherine Bell as Director For For Management 7 Elect Stephen Carter as Director For For Management 8 Re-elect Mark Clare as Director For For Management 9 Re-elect Russ Houlden as Director For For Management 10 Re-elect Brian May as Director For For Management 11 Re-elect Sara Weller as Director For For Management 12 Reappoint KPMG LLP as Auditors For For Management 13 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 14 Authorise Issue of Equity with For For Management Pre-emptive Rights 15 Authorise Issue of Equity without For For Management Pre-emptive Rights 16 Authorise Market Purchase of Ordinary For For Management Shares 17 Authorise the Company to Call EGM with For For Management 14 Working Days' Notice 18 Authorise EU Political Donations and For For Management Expenditure VIVENDI Ticker: VIV Security ID: F97982106 Meeting Date: APR 21, 2016 Meeting Type: Annual/Special Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Auditors' Special Report on For Against Management Related-Party Transactions 4 Approve Allocation of Income and For For Management Dividends of EUR 3.00 per Share 5 Advisory Vote on Compensation of For For Management Arnaud de Puyfontaine, Management Board Chairman 6 Advisory Vote on Compensation of Herve For For Management Philippe, Management Board Member 7 Advisory Vote on Compensation of For For Management Stephane Roussel, Management Board Member 8 Advisory Vote on Compensation of For For Management Frederic Crepin, Management Board Member 9 Advisory Vote on Compensation of Simon For For Management Gillham, Management Board Member 10 Approve Additional Pension Scheme For For Management Agreement with Frederic Crepin 11 Approve Additional Pension Scheme For For Management Agreement with Simon Gillham 12 Ratify Appointment of Cathia Lawson For For Management Hall as Supervisory Board Member 13 Reelect Philippe Donnet as Supervisory For For Management Board Member 14 Delegation of Powers to the Board to For Against Management Use Shares Repurchased Under Share Repurchase Program 15 Authorize Repurchase of Up to 10 For Against Management Percent of Issued Share Capital 16 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 17 Authorize Issuance of Equity or For Against Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 750 Million 18 Authorize Capital Increase of up to 5 For For Management Percent of Issued Capital for Contributions in Kind 19 Authorize up to 1 Percent of Issued For Against Management Capital for Use in Restricted Stock Plans 20 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 21 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans Reserved for Employees of International Subsidiaries 22 Authorize Filing of Required For For Management Documents/Other Formalities VODAFONE GROUP PLC Ticker: VOD Security ID: G93882192 Meeting Date: JUL 28, 2015 Meeting Type: Annual Record Date: JUL 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Re-elect Gerard Kleisterlee as Director For For Management 3 Re-elect Vittorio Colao as Director For For Management 4 Re-elect Nick Read as Director For For Management 5 Re-elect Sir Crispin Davis as Director For For Management 6 Elect Dr Mathias Dopfner as Director For For Management 7 Re-elect Dame Clara Furse as Director For For Management 8 Re-elect Valerie Gooding as Director For For Management 9 Re-elect Renee James as Director For For Management 10 Re-elect Samuel Jonah as Director For For Management 11 Re-elect Nick Land as Director For For Management 12 Re-elect Philip Yea as Director For For Management 13 Approve Final Dividend For For Management 14 Approve Remuneration Report For For Management 15 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 16 Authorise the Audit and Risk Committee For For Management to Fix Remuneration of Auditors 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise EU Political Donations and For For Management Expenditure 21 Authorise the Company to Call EGM with For For Management Two Weeks' Notice WOLSELEY PLC Ticker: WOS Security ID: G9736L124 Meeting Date: DEC 01, 2015 Meeting Type: Annual Record Date: NOV 29, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Remuneration Policy For For Management 4 Approve Final Dividend For For Management 5 Re-elect Tessa Bamford as Director For For Management 6 Re-elect John Daly as Director For For Management 7 Re-elect Gareth Davis as Director For For Management 8 Re-elect Pilar Lopez as Director For For Management 9 Re-elect John Martin as Director For For Management 10 Re-elect Ian Meakins as Director For For Management 11 Re-elect Alan Murray as Director For For Management 12 Re-elect Frank Roach as Director For For Management 13 Re-elect Darren Shapland as Director For For Management 14 Re-elect Jacqueline Simmonds as For For Management Director 15 Appoint Deloitte LLP as Auditors For For Management 16 Authorise Board to Fix Remuneration of For For Management Auditors 17 Authorise EU Political Donations and For For Management Expenditure 18 Authorise Issue of Equity with For For Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase of Ordinary For For Management Shares 21 Approve Long Term Incentive Plan For For Management WOLTERS KLUWER NV Ticker: WKL Security ID: ADPV09931 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2a Receive Report of Management Board None None Management (Non-Voting) 2b Receive Report of Supervisory Board None None Management (Non-Voting) 2c Discuss Remuneration Report None None Management 3a Adopt Financial Statements For For Management 3b Receive Explanation on Company's None None Management Reserves and Dividend Policy 3c Approve Dividends of EUR 0.75 Per Share For For Management 4a Approve Discharge of Management Board For For Management 4b Approve Discharge of Supervisory Board For For Management 5a Reelect Rene Hooft Graafland to For For Management Supervisory Board 5b Elect Jeannette Horan to Supervisory For For Management Board 5c Elect Fidelma Russo to Supervisory For For Management Board 6 Approve Remuneration of Supervisory For For Management Board 7 Amend Articles Re: Legislative Updates For For Management 8a Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital 8b Authorize Board to Exclude Preemptive For For Management Rights from Share Issuances 9 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 10 Other Business (Non-Voting) None None Management 11 Close Meeting None None Management Dreyfus International Value Fund Dreyfus International Value Fund merged into Dreyfus Stock Funds – Dreyfus International Equity Fund on January 22, 2016. AUSTRALIA AND NEW ZEALAND BANKING GROUP LTD. Ticker: ANZ Security ID: Q09504137 Meeting Date: DEC 17, 2015 Meeting Type: Annual Record Date: DEC 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 2 Approve the Remuneration Report For For Management 3 Approve the Grant of Performance For For Management Rights to Shayne Elliott 4a Approve the CPS2 First Buy-Back Scheme For For Management 4b Approve the CPS2 Second Buy-Back Scheme For For Management 5a Elect P.J.
